 Mr. President, I have the honor to convey to you the congratulations and best wishes of the Government and people of the Republic of Vanuatu. Your unanimous election to preside over the forty-first session of the General Assembly is a tribute to you and to the Government and people of Bangladesh. We add our voice to that of those who have already spoken so eloquently of your broad experience, your skills and your dedication to the principles and ideals which unite us in this world body.
We congratulate your illustrious predecessor, Jaime de Pinies, for the outstanding manner in which he carried out the duties of President. We also associate ourselves with the many expressions of appreciation and praise for the work of our Secretary-General, Mr. Javier Perez de Cuellar.
We are pleased to see that the Secretary-General's health has been restored. It is to be hoped that we, the nations of the world, will ease the burden of his high office by following up our expressions of praise with concrete deeds that are consistent with our Charter and the sentiments expressed by those moving words. Matching our deeds to the words might assure the future good health of our Secretary-General and the United Nations itself. Such a course of action might even assure the good health of our very troubled world.
Last year at this time we gathered to commemorate the fortieth anniversary of the founding of our Organization. For a brief period, the world's attention was focused on the United Nations and the dramatic activities here at Headquarters. A few observers were drawn to, and mesmerized by, the obvious glamor and excitement of that historic event. Most, however, waited anxiously for the results of our thought and reflection on what had been achieved during our first 40 years and what had not, where we have been and where we are going. For us, and for most of the world, it was less a period of celebration and more a period of critical evaluation.
Today , we are not commemorating a notable anniversary. There fore, fewer cameras, microphones, flashbulbs and notepads are present. Fewer words are written, fewer said, and even fewer listened to. None the less, what we say and do at this session will be just as important and crucial to the future of the human race as what was said and done at the last session.
This year, the mood is quieter and more subdued. The airports, hotels and restaurants of our host city are not quite as crowded today as they were c
one year ago. The streets and highways approaching the United Nations are not as jammed with official motorcades, and the general public is not- as affected by, and therefore not as concerned with, our deliberations. However, as little has changed foe the better since we -last met, our current session is, in a very real sense, every bit as dramatic, urgent and intense as the last. A cursory glance around the globe reveals why.
The prisons of South Africa are even fuller than they were one year ago. The refugee camps that house the people of Palestine are even more crowded than they were one year ago. More people have been killed as a result of the senseless and tragic war between Iran and Iraq. In Lebanon, more children have been deprived of the innocence of youth and turned into soldiers as even more death and destruction have been visited upon that once serene land. Cyprus continues to be divided and occupied by a powerful neighbor.
More debt has accumulated in South America, threatening that continent's democratic advances. More firepower and less development aid has been pledged to the people of Central America, and new obstacles have been placed in the path of the Contadora process. A few still speak of the "five" States in Central America, forgetting the existence of Belize, and the fact that it is a home to many refugees and that it, too, is vulnerable to the region's instability.
The people of Kampuchea and Afghanistan are no closer to being allowed to live in peace and choose their own destinies, free from all forms of foreign interference, than they were one year ago. The people of East Timor, and those of other territories in our region, are no closer to being free to determine their own futures that they were one year ago.
We are no closer to seeing a referendum held in Western Sahara than we were last year at this time. South Africa is no closer to aiding its illegal occupation of Namibia than it was one year ago. Certain foreign economic interests are no closer to ending their illegal and immoral looting and pillage of Namibia's resources than they were one year ago.
The illegal traffic in deadly drugs has increased, and more young lives have been ruined, if not ended, as a result. Individual and State terrorism continue unabated in absolute defiance of every known standard of decency and common sense. France continues to test its nuclear weapons in our region, disregarding the objections of the countries of the region and the harm caused to our environment.
Throughout the world, more people are hungry, homeless, unemployed and, as a result, frustrated or without hope. Gaps in real income between nations and between individuals have widened. Everywhere one looks, the rich have become richer and the poor have become poorer. Yet, somehow, in the midst of all of this, the inventory of nuclear weapons has grown larger.
Despite all of this, there is a faint glimmer of hope. FOr millions of people in every corner of the earth, the United Nations still represents mankind's finest qualities. It symbolizes their dream of justice, equality, and peace. They care little about celebrations and commemorations. Diplomatic dinners and receptions are very remote to them, but the United Nations and its specialized agencies are not. That is why we must make sure that the Organization is not destroyed or emasculated, but instead strengthened and made even more relevant.
The financial crisis facing the United Nations is, as everyone knows, in reality a major political crisis. As such, it commands our attention and demands, above all else, our candor.
A great deal has been written, and even more has been said, on the subject of the imperfections of the United Nations. Critics point to our lengthy debates, repetitive speeches, strident resolutions, and our frequent waste and inefficiency. The criticisms are not completely without merit. There is considerable room for improvement.
However, one must ask why the United Nations' most vociferous critics do not begin with a candid self-examination. What measures have they taken to correct similar, if not worse, shortcomings  in the various national and local governmental bodies of their own respective jurisdictions? Are we to believe that the United Nations is unique in its frequent waste and inefficiency? Is this the only place where there are too many lengthy speeches and too many divisive resolutions? Of course not.
Let us pause for a moment and carefully consider what the most vocal critics have to say about the excessive number of resolutions passed each year. We happen to agree with that criticism. However, it does not go far enough. We should also ask why Cyprus is still occupied*, why the Palestinians still can't go home or even call their hone their home; why apartheid still exists in South Africa; why Namibia is still not interdependently so many other questions on our agenda are unresolved.
Had the earlier, more moderate resolutions been implemented, most of those problems would have been resolved, and others might not have arisen. If today's resolutions are more militant, or strident in tone, the fault may not lie
exclusively with the authors of the resolutions. Those who, while haying it in their power to restrain or reform those States that have ignored their obligations under our Charter, have chosen not to exercise that power, must also share the responsibility. Their repeated failure to help us implement the expressed will of the international community has led to the situation they now abhor.
The occasional inability to be exact and concise in our various resolutions is, we agree, a serious and regrettable deficiency. However, it is a deficiency of form. On the other hand, actively frustrating the will of our international democracy in so many instances is a substantive shortcoming. That is even more regrettable.
There is no doubt that we should consider changes in some of our practices and procedures, and perhaps even in some aspects of the structure of the United Nations. However, we must be careful not, as the saying goes, "to throw out the baby with the bath water". Change and reform are two-way avenues. We cannot be expected to consider making some changes but not others. Nor can we reform the Organization without a willingness by most of our Members to modify their behavior and a willingness by other to reform themselves.
The report of the Group of High-Lev el Intergovernmental Experts is an important document. It is obvious that considerable thought and effort have been expended in its preparation. We commend the Group of 18 for its labor on our behalf. The conclusions of their report merit our careful consideration, as it is obvious that we have reached a critical stage in the history of this Organization and another very critical stage in the process of international co-operation.
This year, as in past years, we have been reminded of mankind's vulnerabilities and imperfections. In lands an geographically removed from each other as the Solomon Islands and the Cameroons, death and destruction have struck without warning, in the form of an unusually severe cyclone in one instance and of a volcanic gas leak in the other. It is almost as if nature had chosen those harsh methods of delivering a painful reminder of its mystery, its power and the fact that as individual nations we are all vulnerable.
In lands as politically remote from each other as the United States and the Soviet Union, two separate incidents involving imperfect technology and human miscalculation have caused major disasters that have.had an impact upon and traumatized people far beyond the borders of those two powerful States. The tragic explosion of the space shuttle Challenger and the equally tragic accident at the Chernobyl nuclear plant point to mankind's scientific imperfections and the very thin margin of error between scientific progress and disaster. In a related sense those two accidents also bring to mind the thin margin of error between the policy of nuclear deterrence and the potential accidental nuclear annihilation of the entire human race. They remind us that unless we work together no amount of technology can save our species from its own inventions.
How many more reminders will have to be given before an even greater disaster occurs? what further lesson do we peed? Must we see more evidence of the homicidal and suicidal nature of the nuclear-arms race or may we finally say that enough is not only enough but more than enough?
As President Reagan and General Secretary Gorbachev prepare for their second summit meeting we note the positive step evidenced by the recently concluded Stockholm accord. It is to be hoped that the flexibility demonstrated in the final stages of the negotiation of that accord and the trust and confidence evidenced in its terms will enable them to take further steps on the long road to a lasting and stable peace.
The establishment of trust and confidence in Europe is but one dimension of the world-wide search for peace. Trust and confidence in the process of multilateralism must also be evident in our work here at the united Nations, to ensure the continued relevance of the Organization and its value to future generations. Not one of our countries, large or small, East or West, North or South, can afford to denigrate this Organization in word or deed. We all need the United Nations. Some of us simply recognize that we need it more than others of us care to admit.
I now turn to southern Africa. That area, more than any other, tests the will and resolve of the international community. The late W. E. B. DuBois wrote in his most noted passage that "the problem of the twentieth century is the problem of the color line". I doubt that this renowned historian, despite his wisdom and acumen, knew how prophetic those words would be. He was born in a society that had only recently ended its own form of legalized slavery. Racism was still prevalent in the land of his birth. Segregation was the accepted code of behavior. Africa, Asia and the Caribbean were colonized. The peoples of those regions were locked in the grip of those who saw them as mere subhuman producers of raw materials for their hungry factories.
A great deal has changed since his time. DuBois and others managed, through decades of difficult struggle, to overcome the segregationists and change the face and the soul of the land of their birth. Their children now know hope where before they knew only despair. Most of the countries of Africa, Asia and the Caribbean are, through the efforts of their respective peoples, now politically independent. Their children also know hope where once they knew only despair.
Unfortunately, South Africa is a land untouched by the passage of time. Despite its twentieth century technology, its people continue to be victims of the backward attitudes of the nineteenth century. Even in death South Africa's people are victimized. A few weeks ago, at a place called Evander, 177 human beings lost their lives in a gold-mine accident. That disaster could have been avoided but concern for the safety of African miners is not an attribute of South Africa. The company involved identified the five dead whites by name, occupation and marital status and gave details of how many children each had. The 172 dead blacks were identified only as members of different tribes. Even in death they were given no dignity. This was not South Africa's worst mining accident and it is not the worst example of the South African regime's inhumanity. It is, however, a good example of how pervasive that regime's racism is. Recent cosmetic changes are almost meaningless. Despite the efforts of some to paint a different picture, its intransigence and unwillingness to change in any substantive manner are as evident today as they were yesterday.
The apartheid regime is not content with terrorizing the people of South Africa. Its system has also been imposed on the people of Namibia and threatens the survival of each of the front-line States. That regime, in fact, challenges every member of the United Nations.
None of us could possibly accept such behavior in our own countries, why, then, do we still permit those storm troopers in Pretoria to call themselves a legitimate Government? Why do some of us still hesitate to align ourselves with the people who seek nothing more than the right to walk the land of their own country as free human beings? Why do same of us close our eyes to the fact that the Pretoria regime has already imposed sanctions on neighboring African States in an effort to make them betray their own principles and their own people? How can those who oppose sanctions claim to be motivated by concern for South Africa's black population when apartheid itself is nothing more than the institutionalization of sanctions against that same population? How much longer must the world wait for some finally to decide to join the battle against this evil? What degree of brutality and callousness will finally move them to action? Must we wait until the next century for their attitudes to catch up with those of this century?
Turning to our own area, the South Pacific, we draw the attention of the Assembly to the fact that ours is a part of the world that contains many of the remaining Non-Self-Governing Territories. We seldom fail to mention this, because nothing poses a graver threat to the stability and tranquility of our region and nothing is in greater contradiction of the Charter of the United Nations and its various pronouncements.
In the modern world colonialism is just as much an anachronism as apartheid. What could be more outdated than the notion that the people of any territory are incapable of deciding for themselves who they are, what they wish to be and how they choose to live? That is why the maintenance of colonialism in the midst of the South Pacific region is unacceptable. The States of our region speak with one clear voice on the subject. We are as convinced of this as are the States of other regions that colonialism has no place in their midst.
In August, the Heads of Government of the 13 member States of the South Pacific Forum decided to ask the United Nations to place New Caledonia on its list of Non-Self-Governing Territories. That step had been considered in the past but had not been taken. In the past, the Forum countries believed that the administering Power recognized its responsibilities in the area of decolonization and that it would act accordingly. The events of the past year have now convinced us otherwise.
In September, the Heads of State or Government of the 101-member Movement of Non-Aligned Countries supported our regional initiative. At the eighth summit conference in Harare, Zimbabwe, the Heads of State or Government strongly urged the forty-first session of the General Assembly to place New Caledonia on the list of Non-Self-Governing Territories. They also admitted New Caledonia's independence movement, the Front de Liberation Nationale Ranak et Socialiste (FLNRS) as an observer. Vanuatu, having joined in those unanimous decisions, now anticipates that the General Assembly will itself take appropriate action.
He seek no quarrel with the administering Power and will not be provoked into one. If we are called names or if stones are cast in our direction we will not respond in kind. The principles involved are too lofty, our Charter is too explicit and the various resolutions are too clear for us to allow ourselves to be dragged into such a useless and senseless exercise.
We have been told that this is all our fault. How can that be so? It was not Vanuatu that colonized New Caledonia. It was not Vanuatu that drafted the Charter of the United Nations. It was not Vanuatu that was the author of the various resolutions on decolonization. It was not a representative of Vanuatu who first uttered the words "liberty, equality, fraternity".
We cannot take individual credit. Vanuatu is only one of 13 countries in the South Pacific For una, one of 99 countries and two liberation movements in the Hon-Aligned Movement and one of 159 coin tries in the United Nations.
On another day, we were told that Australia was to blame* on another day, it was New Zealand> on another, Fiji ; on yet another, Papua New Guinea; and on other days the Solomon Islands or Samoa. Everyone has been given credit for causing the case of New Caledonia to be brought to the united Nations except the one party which really deserves the credit; the administering Power. It chose not to proceed with what it had promised the colonized people of New Caledonia. Therefore it can blame no one but itself.
We have also been bold that economic aid to Vanuatu will be terminated if we persist in bringing the question of New Caledonia to the united Nations. This is a most unfortunate suggestion. Naturally we do not want to see this aid terminated. Vanuatu is, after all, a small developing country. In fact it is one of the least developed countries. However, we will not be intimidated in this way or in any other manner.
Similar threats have been made and carried out against other countries. Vanuatu is not the first and will probably not be the last to be threatened in this fashion. We regret this, but such is life. We have always believed that the administering Power is above such actions. We still hope that it is. However, if it is not, Vanuatu will survive, and New Caledonia will still become independent. Nothing will stop that process.
Finally, we were also told that the Political Declaration by the Heads of State or Government of the Movement of Non-Aligned Coin tries was meaningless. "They do not mean it," we were told. "They will change their minds when they get to the United Nations," we heard.
We find it incredible that anyone should believe that the leaders of the non-aligned countries are not serious when they issue a political declaration. It is fathomable to us that anyone would believe that they do not mean what they say and say what they mean. How could anyone expect representatives of the non-aligned countries at the United Nations to act contrary to a clear and explicit declaration made by their Heads of state or Government?
More incredibly, how could anyone expect non-aligned Members of the United Nations to forget their own histories and reverse a unanimous summit decision on what is clearly a decolonization question? How could anyone expect any Member of the United Nations to say that the United Nations should not even consider a colonial question? How can anyone question the competence of the United Nations to consider this Batter? Who aiaong us is prepared to take the floor and express a lack of confidence in the fairness and objectivity of the decolonization process that we ourselves have established and that we ourselves monitor? Vanuatu would never ask any nation to do anything that is so patently at odds with its own principles and the Charter. we hope that France, the administering Power in New Caledonia, would not consider asking any nation to do such a thing.
Prance is still our friend, its representatives and its nationals are in all sincerity welcome in Vanuatu. We anticipate that they will also be welcome in an independent New Caledonia. We fully understand the political constraints and other difficulties facing France in New Caledonia due to the presence of a large settler population. It has faced similar constraints before, as have other administering Powers.
The independence movement and the countries of the region are anxious to work constructively with the French Government in the decolonization process. That is why we wish to have the United Nations play its customary role. What could be more reasonable?
Indonesia, our large and influential neighbor, is a country we respect. We have always admired its struggle to free itself from colonialism. Everyone knows that we have also on occasion disagreed with some of its policies in our area. Despite these areas of disagreement, Vanuatu has always considered itself a friend of Indonesia and always will.
On roost matters we concur. On a few we do not. However, we listen attentively to Indonesia's position on those subjects. We analyze what is said and carefully note the areas in which, as a matter of principle, we do not agree and those in which we do agree.
Nothing is static. Only evolution is a constant. We have never feared to let Indonesia know where we have disagreed. Similarly, we do not fear to let it know where we* agree. We do so today once again as a candid friend.
We are pleased by the ability of Indonesia and Papua New Guinea to address some of the problems that have arisen along their border in a positive and conciliatory manner. As a Melanesian State sharing a rich cultural heritage with other Melanesian peoples, Vanuatu appreciates the measures taken to assure the survival of cultural diversity and ethnic pluralism in our region. We commend Indonesia and Papua New Guinea for the steps they have taken in this regard. Both deserve a great deal of credit and support for these initiatives and those to follow.
On East Timor, we support the Secretary-General's attempts to bring about an acceptable solution. His humanitarian efforts merit the support of the entire international community. The negotiations between Portugal and Indonesia are an encouraging sign. As we have always stated, we will support the genuine wishes of the people of the Territory, nothing more and nothing less.
R Ours is a monumental task. The United Nations is charged with considering and resolving major issues some of which seem in one form or another to have vexed mankind almost from the beginning of recorded history. There are still no easy answers or quick solutions to any of these issues.
Just as nature's process of creating oil or precious minerals took centuries of agitation and ferment of various elements, so too will the process of creating a better future take years of effort by every nation represented in this Hall, and
r-
some that are not yet represented here. We have begun that process. Let us continue it, and let us bequeath to future generations' the ability and the means to improve upon the humble efforts of this generation. .
